
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3421
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To exclude from consumer credit reports
		  medical debt that has been in collection and has been fully paid or settled,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Debt Relief Act of
			 2010.
		2.Findings and
			 Purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Medical debt is unique, and Americans do
			 not choose when accidents happen or when illness strikes.
				(2)Medical debt
			 collection issues affect both insured and uninsured consumers.
				(3)According to
			 credit evaluators, medical debt collections are more likely to be in dispute,
			 inconsistently reported, and of questionable value in predicting future payment
			 performance because it is atypical and nonpredictive.
				(4)Nevertheless,
			 medical debt that has been completely paid off or settled can significantly
			 damage a consumer’s credit score for years.
				(5)As a result,
			 consumers can be denied credit or pay higher interest rates when buying a home
			 or obtaining a credit card.
				(6)Healthcare
			 providers are increasingly turning to outside collection agencies to help
			 secure payment from patients and this comes at the expense of the consumer
			 because medical debts are not typically reported unless they become assigned to
			 collections.
				(7)In fact, medical
			 bills account for more than half of all non-credit related collection actions
			 reported to consumer credit reporting agencies.
				(8)The issue of
			 medical debt affects millions.
				(9)According to the
			 Commonwealth Fund, medical bill problems or accrued medical debt affects
			 roughly 72,000,000 working-age adults in America.
				(10)For 2007,
			 28,000,000 working-age American adults were contacted by a collection agency
			 for unpaid medical bills.
				(b)PurposeIt is the purpose of this Act to exclude
			 from consumer credit reports medical debt that had been characterized as
			 delinquent, charged off, or debt in collection for credit reporting purposes
			 and has been fully paid or settled.
			3.Amendments to
			 Fair Credit Reporting Act
			(a)Medical debt
			 definedSection 603 of the Fair Credit Reporting Act
			 (15 U.S.C.
			 1681a) is amended by adding at the end the following new
			 paragraph:
				
					(z)Medical
				debtThe term medical debt means a debt described
				in section
				604(g)(1)(C).
					.
			(b)Exclusion for
			 paid or settled medical debtSection 605(a) of the Fair Credit
			 Reporting Act (15
			 U.S.C. 1681c(a)) is amended by adding at the end the following
			 new paragraph:
				
					(7)Any information
				related to a fully paid or settled medical debt that had been characterized as
				delinquent, charged off, or in collection which, from the date of payment or
				settlement, antedates the report by more than 45
				days.
					.
			4.PAYGO budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation' for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the House of
			 Representatives September 29, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
